DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 07/12/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI  et al ( US 2009/0184386 A1; hereafter KOBAYASHI) in view of Takeda (US 2011/0074969 A1; hereafter Takeda).


Regarding claim 2,  KOBAYASHI  discloses an imaging device comprising: a substrate including a photoelectric conversion section for each pixel of a plurality of pixels ( Fig 1, Para [ 0068], element [12, 13]) ; a first wiring layer ( lower metal wire 20 [21], Para [ 0070]) including a plurality of vertical signal lines ( lower metal wire 20 [21], Para [ 0070]), wherein the plurality of vertical signal lines  ( lower metal wire 20 [21], Para [ 0070]) of the first wiring layer ( lower metal wire 20 [21], Para [ 0070]) extend in a first direction parallel to a light-incident surface ( Para [ 0067-0075])  of the substrate ( Fig 1, substrate 11); and 
a second wiring layer  ( upper metal wire 20 [23], Para [ 0070]) including one or more power supply wirings extended in a second direction ( upper metal wire 20 [23], Para [ 0070]), such that the one or more power supply wirings cover ( upper metal wire 20 [23], Para [ 0070]) a whole face of the first wiring layer ( lower metal wire 20 [21], Para [ 0070]), wherein the first wiring layer ( lower metal wire 20 [21], Para [ 0070])  is disposed between the substrate ( Fig 1, substrate 11) including the photoelectric conversion section ( Fig 1, Para [ 0068]) and the second wiring layer including the one or more power supply wirings ( upper metal wire 20 [23], Para [ 0070]).
But KOBAYASHI does not disclose explicitly first wiring layer configured to read out a voltage signal from the plurality of pixels.
In a similar field of endeavor, Takeda discloses photoelectric converting element for generating a signal charge corresponding to an amount of received light, that is, a photodiode. The light receiving section 2 generates a signal charge corresponding to an amount of incident light. In the present embodiment, a plurality of light receiving sections 2 are formed in the form of a matrix in a horizontal direction and a vertical direction within a two-dimensional plane of the substrate 6.  (Para [0002]). Takeda further discloses first wiring layer configured to read out a voltage signal from the plurality of pixels (Para [0164-0167]).

Since KOBAYASHI and Takeda are both from the same field of endeavor, solid-state imaging device includes wiring layer and pixel region, the purpose disclosed by Takeda would have been recognized in the pertinent art of KOBAYASHI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify KOBAYASHI in light of Takeda teaching “photoelectric converting element for generating a signal charge corresponding to an amount of received light, that is, a photodiode. The light receiving section 2 generates a signal charge corresponding to an amount of incident light. In the present embodiment, a plurality of light receiving sections 2 are formed in the form of a matrix in a horizontal direction and a vertical direction within a two-dimensional plane of the substrate 6.  (Para [0002]). Takeda further discloses first wiring layer configured to read out a voltage signal from the plurality of pixels (Para [0164-0167]).” for further advantages such as precision of read-out pixel signal improved and desire read-out voltage signal can be supplied.
KOBAYASHI in light of Takeda discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Yamashita in light of Takeda can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.